Exhibit 10.6

EXECUTION VERSION

LOCKUP AGREEMENT

THIS LOCKUP AGREEMENT (this “Agreement”) is made and entered into as of May 21,
2013, by and among EveryWare Global, Inc. f/k/a ROI Acquisition Corp., a
Delaware corporation (“Parent”), Monomoy Capital Partners, L.P., a Delaware
limited partnership (“Fund I”), MCP Supplemental Fund, L.P., a Delaware limited
partnership, Monomoy Executive Co-Investment Fund, L.P., a Delaware limited
partnership, Monomoy Capital Partners II, L.P., a Delaware limited partnership
(“Fund II”), MCP Supplemental Fund II, L.P., a Delaware limited partnership
(collectively, the “MCP Funds”), and Fund I and Fund II, together as the
Stockholders’ Representative (together the “Stockholders’ Representative”), on
behalf of certain other holders of Company Common Stock named on the Schedule of
Sellers attached hereto (together with the MCP Funds, collectively referred to
hereinafter as the “Sellers”). Each capitalized term used, but not otherwise
defined, herein has the respective meaning ascribed to such term in the Business
Combination Agreement and Plan of Merger, dated as of January 31, 2013, by and
among Parent, EveryWare Global, Inc., a Delaware corporation, and the other
parties thereto (the “Merger Agreement”).

In connection with the consummation of the transactions contemplated by the
Merger Agreement and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, each of the MCP Funds
for themselves and Fund I and Fund II for the other Sellers as Stockholders’
Representative and Parent hereby agree as follows:

1. The execution and delivery of this Agreement is a condition to the
performance of the Parties’ obligations under the Merger Agreement, including
the delivery of the shares of Parent Common Stock issued to the Sellers pursuant
thereto (the “Shares”).

2. Each of the MCP Funds for themselves and Fund I and Fund II for the other
Sellers as Stockholders’ Representative hereby acknowledges and agrees that
during the Lockup Period (as defined below), it shall not (A) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Exchange Act
with respect to, any portion of the Shares, (B) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Shares, whether any such transaction is
to be settled by delivery of Shares or such other securities, in cash or
otherwise, or (C) publicly announce any intention to effect any transaction
specified in clause (A) or (B). As used herein, the term “Lockup Period” means
the period beginning on the Closing Date and ending on the earlier of the date:
(a) that is 180 days following the Closing Date, (b) the last sales price of
Parent Common Stock equals or exceeds $12.50 per share (as the same may be
adjusted for share splits, share dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30 trading day period
commencing at least 90 days after the Closing Date, and (c) Parent consummates a
liquidation, merger, stock exchange or other similar transaction that results in
all of the holders of Parent Common Stock having the right to exchange their
shares of Parent Common Stock for cash, securities or other property.

3. Notwithstanding the provisions of paragraph 2, above, each Seller may
transfer any or all of its Shares:

(a) to the officers or directors of Parent or family members of any of Parent’s
officers or directors, or any Affiliate of such Seller;

(b) by gift or other transfer to a member of a Seller’s immediate family or to a
trust, corporation, partnership or limited liability company established for
estate planning purposes, the beneficiaries, stockholders, partners or members
of which are members of such Seller’s immediate family or a charitable
organization;



--------------------------------------------------------------------------------

(c) by virtue of laws of descent and distribution upon the death of such Seller;

(d) pursuant to a qualified domestic relations order; or

(e) to any partner, stockholder, or member of such Seller;

provided, however, that, in the case of clauses (a) through (e), such permitted
transferee(s) becomes bound by the transfer restrictions and forfeiture
provisions contained herein.

4. Each of the MCP Funds for themselves and Fund I and Fund II for the other
Sellers as Stockholders’ Representative hereby represents and warrants to Parent
that it has full power and authority to enter into this Agreement.

5. Each of the MCP Funds for themselves and Fund I and Fund II for the other
Sellers as Stockholders’ Representative acknowledges and agrees that, in the
event the trading price of the Parent Common Stock does not exceed certain price
targets subsequent to the Closing, the Sellers shall forfeit any and all rights
to that portion of the Shares which are issued at the Closing as part of the
Aggregate Earnout Stock Consideration (but for the avoidance of doubt, not any
such shares of Parent Common Stock which are issued at the Closing as part of
the Aggregate Stock Consideration), which forfeiture shall be effected by Parent
redeeming such shares from the Sellers for nominal consideration, as set forth
below:

(a) in the event the last sale price of the Parent Common Stock does not equal
or exceed $11.00 per share (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
at least one 30 trading day period on or prior to the fifth (5th) anniversary of
the Closing, each Seller shall forfeit any and all rights to its pro rata
portion (as amongst the Sellers and their permitted transferees) of 1,000,000 of
the Shares issued at the Closing as part of the Aggregate Earnout Stock
Consideration;

(b) in the event the last sale price of the Parent Common Stock does not equal
or exceed $12.50 per share (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
at least one 30 trading day period on or prior to the fifth (5th) anniversary of
the Closing, each Seller shall forfeit any and all rights to its pro rata
portion (as amongst the Sellers and their permitted transferees) of 1,250,000 of
the Shares issued at the Closing as part of the Aggregate Earnout Stock
Consideration; and

(c) in the event the last sale price of the Parent Common Stock does not equal
or exceed $15.00 per share (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
at least one 30 trading day period on or prior to the fifth (5th) anniversary of
the Closing, each Seller shall forfeit any and all rights to its pro rata
portion (as amongst the Sellers and their permitted transferees) of 1,250,000 of
the Shares issued at the Closing as part of the Aggregate Earnout Stock
Consideration.

Parent will cause each of the certificates evidencing the Shares to be legended
with the applicable transfer restrictions.

6. This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Agreement may not be
changed, amended, modified or waived as to any particular provision, except by a
written instrument executed by all parties hereto.

 

2



--------------------------------------------------------------------------------

7. No party hereto may assign this Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other parties.
Any purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee. This Agreement shall be binding on each party’s
respective successors, heirs, personal representatives and assigns.

8. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that· would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) all agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Agreement shall be brought and enforced in the federal and state courts of New
York County in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

9. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, or by electronic or facsimile
transmission, to the address or facsimile number indicated on the books and
records of Parent or such other address as a party shall subsequently provide.

10. This Agreement may not be amended without the approval of the Audit
Committee of the Board of Directors of Parent.

* * * * *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lockup Agreement on the date
first written above.

 

EVERYWARE GLOBAL, INC.

(F/K/A ROI ACQUISITION CORP.)

By:  

/s/ Kerri Love

Name: Kerri Love

Its: Senior Vice President, General Counsel and Secretary MONOMOY CAPITAL
PARTNERS, L.P.

By:   Monomoy General Partner, L.P. Its: General Partner By:   Monomoy Ultimate
GP, LLC Its: General Partner

By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner as a tenant in common with:

MCP SUPPLEMENTAL FUND, L.P.

By:   Monomoy General Partner, L.P. Its: General Partner By:   Monomoy Ultimate
GP, LLC Its: General Partner By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner and as a tenant in common with: MONOMOY
EXECUTIVE CO-INVESTMENT FUND, L.P. By:   Monomoy General Partner, L.P. Its:
General Partner

By:

  Monomoy Ultimate GP, LLC Its: General Partner By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner

[Signature Page to Lockup Agreement]



--------------------------------------------------------------------------------

MONOMOY CAPITAL PARTNERS II, L.P.

By:

 

Monomoy General Partner II, L.P.

Its: General Partner

By:

 

Monomoy Ultimate GP, LLC

Its: General Partner

By:

 

/s/ Daniel Collin

Name: Daniel Collin

Its: Partner

MCP SUPPLEMENTAL FUND II, L.P.

By:

 

Monomoy General Partner II, L.P.

Its: General Partner

By:

 

Monomoy Ultimate GP, LLC

Its: General Partner

By:

 

/s/ Daniel Collin

Name: Daniel Collin

Its: Partner

[Signature Page to Lockup Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ REPRESENTATIVE MONOMOY CAPITAL PARTNERS, L.P. By: Monomoy General
Partner, L.P. Its: General Partner By: Monomoy Ultimate GP, LLC Its: General
Partner

By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner and   MONOMOY CAPITAL PARTNERS II, L.P. By:
Monomoy General Partner II, L.P. Its: General Partner By: Monomoy Ultimate GP,
LLC Its: General Partner

By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner

[Signature Page to Lockup Agreement]



--------------------------------------------------------------------------------

Schedule of Sellers

 

Name:

  

Address:

Monomoy Capital Partners, L.P.

  

c/o Monomoy Capital Partners

142 West 57th Street, 17th Floor

New York, NY 10019

MCP Supplemental Fund, L.P.

  

c/o Monomoy Capital Partners

142 West 57th Street, 17th Floor

New York, NY 10019

Monomoy Executive Co-Investment Fund, L.P.

  

c/o Monomoy Capital Partners

142 West 57th Street, 17th Floor

New York, NY 10019

Monomoy Capital Partners II, L.P.

  

c/o Monomoy Capital Partners

142 West 57th Street, 17th Floor

New York, NY 10019

MCP Supplemental Fund II, L.P.

  

c/o Monomoy Capital Partners

142 West 57th Street, 17th Floor

New York, NY 10019

Management Holders:

  

Daniel G. Bender

  

8210 Garden Drive

Pickerington, OH 43147

Michael J. Bohland

  

1913 Twin Sun Circle

Walled Lake, MI 48390

Andrew Church

  

128 Lincklaen Street

Cazenovia, NY 13032

Mark Eichhorn

  

1240 Redwood Drive

Algonquin, IL 60102

Bert Filice

  

4618 Gwynedd Court

Dublin, OH 43016

Brett Fulford

  

206 Cashmere Court

Cranberry Twp, PA 16066

Mark Hedstrom

  

109 Bohyer Avenue

Pataskala, OH 43062



--------------------------------------------------------------------------------

Name:

  

Address:

Debbie Kidwell

  

9935 Kingfisher Court

Thornville, OH 43076

William Krueger

  

19 Ironwood Lane

Brentwood, TN 37027

Robert Ryder

  

7036 Franklin Road

Mars, PA 16046

John Schroeder

  

68 Edgewood Drive

Granville, OH 43023

John Sheppard

  

3303 South Omar Avenue

Tampa, FL 33629

Nathan Smith

  

186 State Road

Valencia, PA 16059

Joseph Sundberg

  

3735 North Paulina Street

Chicago, IL 60613

Daniel J. Taylor

  

134 Golden Eagle Drive

Venetia, PA 15367

Colin Walker

  

922 Whewell Trail

Milton ON, Canada

L9T8C7